DETAILED ACTION
Claim Objections
Claim 1 and 10 are objected to because of the following informalities:  
Claim 1 line 6 and claim 10 line 7 the limitation “and” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 14 recites the limitation "the element segregation" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn et al. (US 2008/0248632).

forming a bottom electrode 71/55; 
constructing a layered stack Rp over the bottom electrode 71/55, the layered stack including the PCM 73/77 separated by one or more electrically conductive and chemically stable materials 75 (fig. 8), wherein an entirety of a bottom surface of the PCM 73/77 is planar; and 
forming a top electrode 95 in direct contact with an entirety of a top surface of the PCM 73/77 (fig. 8), the entirety of the top surface of the PCM 73/77 is planar (fig. 8),
wherein an entire length of the layered stack Rp is parallel to an upper surface of the bottom electrode 71/55; 
wherein an entirely of the layer stack Rp forms a single rectangle (fig. 8) such that the bottom surface of the PCM 73/77 directly contacting the bottom electrode 71/55 is equal to the top surface of the PCM 73/77 directly contacting the top electrode 95 (fig. 8).

As for claims 2 and 11, Youn et al. further discloses the PCM 73/77 is Ge-Sb-Te (germanium- antimony-tellurium or GST) ([0042], [0043] and [0047]).  

As for claims 3 and 12, Youn et al. further discloses the one or more electrically conductive and chemically stable material layers 75 are titanium nitride segments [0045]. 

As for claims 4 and 13, Youn et al. further discloses the TiN segments 206 separate the GST 73/77/83/87 into three GST segments 81/85/75 (fig. 9).  

As for claims 5 and 14, Youn et al. further discloses the element segregation 73/77/83/87 is confined within each of the three GST segments (figs. 9).  

As for claim 6, Youn et al. disclose a sidewall 63 of the layered stack Rp is contiguous with the top electrode 95 and the bottom electrode 71/55 (fig. 8-9).

As for claims 7 and 15, Youn et al. discloses the layered stack Rp directly contacts spacers 63 on opposed ends thereof (figs. 8-9). 

As for claims 8 and 16, Youn et al. discloses a height of (portion of) the spacer is equal to a height of the layer stack Rp (fig. 8-9, claim does not require total/maximum height of the spacer is equal to a total/maximum height of the layer stack Rp).  

As for claim 9, Youn et al. discloses a bottom surface of the spacers 63 directly contacts a portion of the upper surface of the bottom electrode (portion 55 of the bottom electrode 71/55 (fig. 8/9). 


incorporating a PCM cell Rp within a crossbar array (figs. 3 and 8), the PCM cell constructed by:
forming a bottom electrode 71 over a substrate 53; 
forming a stack Rp over the bottom electrode 71, the stack including alternating layers 73/77 of the PCM and electrically conductive and chemically stable materials 75 (fig. 8), wherein an entirety of a bottom surface of the PCM 73/77 is planar (fig. 8); and 
forming a top electrode 95 in direct contact with an entirety of a top surface of the PCM 73/77, the entirety of the surface of the PCM 73/77 being planar (fig. 8),
wherein an entire length of the stack 73/77 is parallel to an upper surface of the bottom electrode 71 (fig. 8); and 
wherein a sidewall 63 of the layered stack Rp is contiguous with the top electrode 95 and the bottom electrode 71.  

As for claim 17, Youn et al. discloses an entirely of the layer stack Rp forms a single rectangle (fig. 8) such that the bottom surface of the PCM 73/77 directly contacting the bottom electrode 71/55 is equal to the top surface of the PCM 73/77 directly contacting the top electrode 95 (fig. 8).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811